                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CRYSTAL LYNN LOVE,                       )
                                         )
                       Plaintiff,        )
                                         )
                  v.                     )            1:18CV448
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,1        )
                                         )
                       Defendant.        )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Crystal Lynn Love, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying Plaintiff’s claim for Disability Insurance Benefits (“DIB”)

and Supplemental Security        Income (“SSI”).       (Docket Entry 2.)

Defendant has filed the certified administrative record (Docket

Entries 8-10 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 14, 16; see also Docket Entry 15

(Plaintiff’s      Memorandum);      Docket    Entry     17    (Defendant’s

Memorandum)).    For the reasons that follow, the Court should enter

judgment for Defendant.



1
   The United States Senate confirmed Andrew M. Saul as the Commissioner of
Social Security on June 4, 2019, and he took the oath of office on June 17,
2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew
M. Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit.   Neither the Court nor the parties need take any further action to
continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
                              I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI, alleging a disability onset

date of February 12, 2014.              (Tr. 2088-95.)    Upon denial of those

applications       initially        (Tr.       1948-69,    2004-13)      and    on

reconsideration (Tr. 1970-2003, 2016-21), Plaintiff requested a

hearing    de    novo   before     an    Administrative    Law   Judge    (“ALJ”)

(Tr. 2022).       Plaintiff, her attorney, and a vocational expert

(“VE”)    attended      the    hearing.         (Tr.   1896-1947.)       The   ALJ

subsequently ruled that Plaintiff did not qualify as disabled under

the Act.        (Tr. 8-25.)        The Appeals Council thereafter denied

Plaintiff’s request for review (Tr. 1-7, 2086-87, 2167-69), thereby

making the ALJ’s ruling the Commissioner’s final decision for

purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] met the insured status requirements of
     the [] Act through September 30, 2017.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since February 12, 2014, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     asthma;    chronic   pain     (multiple   areas/joints);
     fibromyalgia; degenerative disc disease; left lower
     extremity impairment; knee impairment (left knee meniscal
     tear, sprain); migraines; obesity; anxiety; depression.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals

                                           2
       the severity of one of the listed impairments in 20 CFR
       Part 404, Subpart P, Appendix 1.

       . . .

       5.   . . . [Plaintiff] has the residual functional
       capacity to perform sedentary work . . . except she can
       occasionally    push-pull    (including    foot   control
       operations) with the left lower extremity.        She is
       limited to only occasional climbing ramp/stairs,
       balancing, stooping, kneeling, crouching, crawling; no
       climbing ladders, ropes, or scaffolds. She requires the
       flexibility to use [a] cane for all ambulation. She is
       limited to only occasional exposure to cold [and] heat
       extremes, wetness, humidity, vibration, and irritants
       (such as fumes, odors, dust, gases, and poorly ventilated
       areas). She can have no exposure to workplace hazards
       (including operational control of moving machinery as
       well as exposure to unprotected heights and hazardous
       machinery). She is further limited to simple, routine
       tasks in entry-level unskilled work, in a low stress job
       (defined as only occasional, independent decisionmaking
       and only occasional changes in the work setting).

       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff’s] age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [she] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the [] Act, from February 12, 2014, through
       the date of this decision.

(Tr.    13-25   (bold   font   and   internal   parenthetical   citations

omitted).)




                                      3
                            II.    DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).          However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”   Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                      A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).              Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by   substantial      evidence   and   were   reached    through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).              “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”         Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).     “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).         “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there




                                      4
is substantial     evidence.”      Hunter, 993 F.2d at 34 (internal

quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to    re-weigh   conflicting    evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”       Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the   responsibility    for    that   decision   falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

     When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in any substantial        gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.




                                     5
(quoting     42   U.S.C.   §    423(d)(1)(A)).2       “To   regularize      the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”         Id.    “These    regulations     establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is


2
    The Act “comprises two disability benefits programs.        [DIB] provides
benefits to disabled persons who have contributed to the program while
employed. [SSI] provides benefits to indigent disabled persons. The statutory
definitions and the regulations . . . for determining disability governing
these two programs are, in all aspects relevant here, substantively identical.”
Craig, 76 F.3d at 589 n.1 (internal citations omitted).
3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6
engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.            See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work


4
  “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related
physical and mental activities in a work setting on a regular and continuing
basis . . . [which] means 8 hours a day, for 5 days a week, or an equivalent
work schedule” (internal emphasis and quotation marks omitted)).       The RFC
includes both a “physical exertional or strength limitation” that assesses the
claimant’s “ability to do sedentary, light, medium, heavy, or very heavy work,”
as well as “nonexertional limitations (mental, sensory, or skin impairments).”
Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after [the
ALJ] considers all relevant evidence of a claimant’s impairments and any
related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7
experience) to adjust to a new job.”           Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs   available    in   the   community,”   the   claimant    qualifies    as

disabled.    Hines, 453 F.3d at 567.5

                         B.    Assignments of Error

       According to Plaintiff, the Court should overturn the ALJ’s

finding of no disability on these grounds:

       1) “[t]he ALJ’s treatment of the medical opinion evidence is

erroneous” (Docket Entry 15 at 5 (bold font omitted));

       2) “[t]he ALJ’s RFC is not supported by substantial evidence

because he failed to account for the total limiting effects of all

[Plaintiff’s] medically determinable impairments and the symptoms

she experiences as a result of these impairments and failed to

properly explain how he resolved the evidence with his conclusions

regarding [Plaintiff’s] RFC” (id. at 11 (bold font and single-

spacing omitted)); and

       3) “[r]emand is required because at the time [the ALJ’s]

decision was issued, [his] appointment did not comply with the




5
  A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                      8
Appointments Clause” (id. at 17 (bold font and single-spacing

omitted)).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 17 at 3-22.)

                        1. Medical Opinion Evidence

      Plaintiff’s first assignment of error asserts that the ALJ

erred by “fail[ing] to give adequate                   reasons to support his

decision that [treating physician Dr. Thomas E.] Parrish’s medical

opinions were only entitled to little weight” (Docket Entry 15 at

5 (underscoring and single-spacing omitted) (citing Tr. 21-22)),

and by “fail[ing] to address or assign any weight to [Physician

Assistant    John     J.]    Robbins’s       medical    opinion”   (id.    at   11

(referencing Tr. 3577)). These contentions fail to warrant relief.

a. Dr. Parrish

      The treating source rule generally requires an ALJ to give

controlling weight to the opinion of a treating source regarding

the nature and severity of a claimant’s impairment.                   20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2) (“[T]reating sources . . . provide

a   detailed,      longitudinal   picture       of     [a   claimant’s]   medical

impairment(s) and may bring a unique perspective to the medical

evidence    that    cannot   be   obtained      from    the   objective   medical

findings alone or from reports of individual examinations, such as

consultative examinations or brief hospitalizations.”).                   The rule

also recognizes, however, that not all treating sources or treating


                                         9
source opinions merit the same deference.                       The nature and extent of

each treatment relationship appreciably tempers the weight an ALJ

affords       an    opinion.         See   20    C.F.R.         §§   404.1527(c)(2)(ii),

416.927(c)(2)(ii). Moreover, as subsections (2) through (4) of the

rule    detail,       a   treating     source’s        opinion,         like   all   medical

opinions, deserves deference only if well-supported by medical

signs   and        laboratory    findings       and    consistent         with   the    other

substantial evidence of record.                 See 20 C.F.R. §§ 404.1527(c)(2)-

(4),    416.927(c)(2)-(4).             “[I]f     a    physician’s         opinion      is    not

supported by clinical evidence or if it is inconsistent with other

substantial evidence, it should be accorded significantly less

weight.”           Craig, 76 F.3d at 590 (emphasis added).                           Finally,

statements from medical sources (and even treating sources) that a

claimant qualifies as disabled or cannot work do not constitute

“medical        opinions        as     described           in     [§§     404.1527(a)(1),

416.927(a)(1)], but are, instead, opinions on issues reserved for

the Commissioner” and do not warrant controlling weight. 20 C.F.R.

§§ 404.1527(d), 416.927(d).6

       Upon        Plaintiff’s       request,        Dr.    Parrish       completed         four

preprinted disability forms supplied by Plaintiff’s then-attorney

6
   For claims filed on or after March 27, 2017, the Commissioner has
significantly amended the regulations governing opinion evidence.      The new
regulations provide that ALJs “will not defer or give any specific evidentiary
weight, including controlling weight, to any medical opinion(s) or prior
administrative medical finding(s), including those from your medical sources.”
20 C.F.R. §§ 404.1520c, 416.920c. As Plaintiff filed her claims prior to March
27, 2017 (see Tr. 11), this Recommendation has analyzed Plaintiff’s claims
pursuant to the treating physician rule set out above.

                                            10
on June 22, 2016.      (See Tr. 2623-27, 2632-33, 3302, 3309, 3327.)7

On a form entitled “Medical Opinion Re: Ability to Do Work-Related

Activities     (Physical),”     Dr.    Parrish    opined     that,    due    to

“fibromyalgia” and “lumbar disc disease,” Plaintiff could lift and

carry less than 10 pounds occasionally and less than five pounds

frequently, stand and walk for a total of less than two hours, and

sit for a total of about two hours in an eight-hour workday.                (Tr.

2623.)   Dr. Parrish further indicated that Plaintiff would need to

change positions every 15 minutes and would need to lie down every

one to two hours during the workday.             (Id.)     According to Dr.

Parrish, Plaintiff’s impairments precluded her from                  twisting,

stooping, crouching, and climbing stairs/ladders and limited her

ability to reach, finger, push/pull, and handle.            (See Tr. 2624.)

Dr. Parrish additionally included environmental restrictions, noted

that Plaintiff’s “[left] lower extremity [wa]s not dependable to

safely ambulate without [a] cane,” and predicted that Plaintiff’s

impairments would cause her to miss work “[m]ore than four days per

month.” (Id.) On another form requesting Dr. Parrish’s opinion as

to the exertional level of work Plaintiff remained capable of

performing, Dr. Parrish opined that Petitioner “[wa]s unable to

work.”   (Tr. 2625.)


7
  Because Plaintiff neither generally challenged the ALJ’s findings regarding
Plaintiff’s mental impairments nor specifically faulted the ALJ for discounting
Dr. Parrish’s mental restrictions (see Docket Entry 15), the undersigned will
not discuss Dr. Parrish’s opinions on the form entitled “Medical Opinion Re:
Ability to Do Work-Related Activities (Mental)” (Tr. 2626-27).

                                      11
       Lastly,    on   a   “Fibromyalgia    Residual    Functional     Capacity

Questionnaire,” Dr. Parrish opined that Plaintiff met “the American

College of Rheumatology criteria for fibromyalgia” and that her

prognosis remained “[g]uarded.”         (Tr. 2632.)8     Dr. Parrish checked

boxes that listed Plaintiff’s fibromyalgia symptoms as “[m]ultiple

tender points,” “[n]onrestorative sleep,” “[c]hronic fatigue,”

“[m]orning       stiffness,”      “[m]uscle      weakness,”     “[s]ubjective

swelling,”       “Irritable    Bowel   Syndrome,”       “[f]requent,    severe

headaches,”       “Temporomandibular        Joint      Dysfunction     (TMJ),”

“[n]umbness         and       tingling,”       “Raynaud’s        Phenomenon,”

“[d]ysmenorrhea,”          “[b]reathlessness,”       “[a]nxiety,”      “[p]anic

attacks,” and “[d]epression.”          (Id.)     In addition, Dr. Parrish

opined that Plaintiff experienced “constant” pain in her spine,

chest, shoulders, arms, hands, hips, knees, ankles, and feet that

she rated at six to eight (and occasionally ten) out of ten on the

pain scale, and that Plaintiff’s complaints did not amount to

malingering.      (Tr. 2633.)     Dr. Parrish concluded that Plaintiff’s

pain    “[c]onstantly”        interfered      with     the    “attention     and

concentration needed to perform even simple work tasks,” but that

Plaintiff remained capable of performing “low stress jobs.”                (Id.)

8
  The Questionnaire lacks a date and Dr. Parrish’s signature, as well as a
signature page. (See Tr. 2632-33.) Although other copies in the record of the
Questionnaire include a third page (see Tr. 2866, 3343), those pages appear
identical to the third page of the “Medical Opinion Re: Ability to Do Work-
Related Activities (Physical)” (compare Tr. 2625, with Tr. 2866, 3343), and the
question numbers at the top of the third page do not correlate to the question
numbers at the bottom of the Questionnaire’s second page (compare Tr. 2865,
3342, with Tr. 2866, 3343).

                                       12
     The ALJ evaluated and weighed Dr. Parrish’s       opinions as

follows:

     [I]n June 2016, [Plaintiff’s] doctor completed a medical
     source statement, indicating [Plaintiff] could stand/walk
     less than [two] hours and sit about [two] hours in an
     [eight]-hour day.    He said [Plaintiff] would have to
     change positions every 15 minutes and would need to lie
     down for [two] hours during the day. He said [Plaintiff]
     could never twist, stoop, crouch, or climb.       He said
     [Plaintiff] would miss more than four days of work per
     month. [He] said [Plaintiff] was unable to work. These
     opinions are given little weight. [Dr. Parrish] merely
     checked off boxes on a form and did not provide an
     explanation for the limitations given. The determination
     that a claimant is disabled is an issue[] reserved to the
     Commissioner. It appears the limitations were adopted
     from [Plaintiff’s] subjective allegations rather than
     based on the objective assessment of the treatment
     provider.     Most importantly, the limitations are
     inconsistent with the rest of the record and are overly
     restrictive in light of the objective medical evidence.

     . . .

     [Dr. Parrish] said that pain would constantly interfere
     with attention and concentration and that [Plaintiff] was
     capable of performing low stress work. . . .

     These opinions are given little weight. [Dr. Parrish]
     merely checked off boxes on a form and did not provide an
     explanation for the limitations given. It appears the
     limitations were adopted from [Plaintiff’s] subjective
     allegations rather than based on the objective assessment
     of the treatment provider.        Most importantly, the
     limitations are inconsistent with the rest of the record
     and are overly restrictive in light of the objective
     medical evidence.

(Tr. 21-22 (internal citations omitted).)   Plaintiff contests each

of the grounds offered by the ALJ for discounting Dr. Parrish’s

opinions.




                                13
     First, Plaintiff argues that, contrary to the ALJ’s analysis,

“Dr. Parrish actually provided further explanation on each form he

completed citing the medical findings that support his conclusions”

(Docket Entry 15 at 6), but does not specifically identify any

“medical findings” provided by Dr. Parrish that support his extreme

restrictions (see id. at 5-8).            Indeed, the ALJ did not err by

finding    that   Dr.    Parrish   failed    to    provide   medical   findings

explaining his limitations.           (See Tr. 21-22.)       In support of Dr.

Parrish’s significant restrictions on lifting, carrying, standing,

walking, and sitting, as well as his opinion that Plaintiff needed

to lie down multiple times during the workday, Dr. Parrish listed

only the diagnoses of “fibromyalgia” and “lumbar disc disease,”

without any accompanying clinical findings or test results.                  (Tr.

2623.) To bolster his postural and environmental restrictions, Dr.

Parrish included findings of “[left] lower extremity weakness” and

“generalized pain,” but failed to elucidate how those findings

supported either his limitations on upper extremity movements or

his significant environmental restrictions.               (Tr. 2624 (emphasis

added).)    Moreover, on the form requesting Dr. Parrish’s opinion

regarding Plaintiff’s exertional capacity, Dr. Parrish provided no

supporting explanation for his statement that Plaintiff “[wa]s

unable to work.”        (Tr. 2625.)

     Regarding     the     Questionnaire,         Dr.   Parrish   declined    to

“[i]dentify the clinical findings, laboratory and test results that


                                        14
show[ed] [Plaintiff’s] medical impairments,” responding instead

that “[t]here [we]re none to confirm fibromyalgia” and that his

“medical records have all testing.”                    (Tr.   2632 (emphasis in

original).)      If,   in   stating     that      no    clinical    findings,   or

laboratory or test results exist “to confirm fibromyalgia” (id.),

Dr. Parrish meant to convey that his treatment records contain no

such findings, then that supports the ALJ’s criticism that Dr.

Parrish failed to justify his restrictions with medical findings

(see Tr. 21-22).       On the other hand, if Dr. Parrish intended to

state that, as a general matter, the medical community recognizes

no clinical findings, or laboratory or test results to confirm a

diagnosis of fibromyalgia, then that contradicts Social Security

Ruling 12-2p, Titles II and XVI: Evaluation of Fibromyalgia, 2012

WL 3104869 (July 25, 2012) (“SSR 12-2p”).9                That Ruling provides

that an ALJ will find that a claimant has fibromyalgia if a

physician   provides evidence of the “1990 American College of

Rheumatology     (ACR)      Criteria        for    the        Classification    of

Fibromyalgia,” which include, inter alia, “[a]t least 11 positive

tender points on physical examination . . . [which] must be found

bilaterally and both above and below the waist” and upon “digital

palpation with an approximate force of [nine] pounds.”                 SSR 12-2p,

2012 WL 3104869, at *3 (parenthetical omitted). Thus, according to


9
  Although Social Security Rulings do not have the same force and effect as
statutes or regulations, they bind all components of the SSA, including ALJs.
See 20 C.F.R. § 402.35(b)(1).

                                       15
SSR 12-2p (and the ACR), clinical findings do exist that can

confirm a diagnosis of fibromyalgia, and Dr. Parrish failed to

include any such findings in support of his restrictions (see Tr.

2632).10

      Plaintiff    next   attacks   the     ALJ’s   statement   that   “[t]he

determination that a claimant is disabled is an issue[] reserved to

the Commissioner” (Tr. 21), contending that Dr. Parrish “also

opine[d] on [Plaintiff’s] mental and physical limitations and . . .

d[id] not simply offer a medical opinion on an issue that is

reserved to the Commissioner.”         (Docket Entry 15 at 6.)      However,

the   ALJ   clearly   recognized     that    Dr.    Parrish   provided   both

exertional and nonexertional limitations, and the ALJ offered

several reasons why he discounted those limitations.               The ALJ’s

statement regarding “an issue[] reserved to the Commissioner” (Tr.

21-22) obviously referred to Dr. Parrish’s unsupported opinion that

Plaintiff “[wa]s unable to work” (Tr. 2625).

      Plaintiff additionally takes issue with the ALJ’s observation

that Dr. Parrish appeared to base his limitations on Plaintiff’s

subjective    allegations     rather    than    Dr.   Parrish’s    objective

assessments, arguing that “the ALJ offer[ed] no evidence to support

[that] statement[]/conclusion[].”           (Docket Entry 15 at 7.)        In

10
   Although Dr. Parrish checked the box “[m]ultiple tender points” on the
Questionnaire, indicating that Plaintiff’s fibromyalgia symptoms included such
tender points, he failed to provide any further information regarding those
tender points, such as the total number of tender points and their location on
Plaintiff’s body, as required by SSR 12-2p and the ACR. See SSR 12-2p, 2012
WL 3104869, at *3.

                                       16
particular, Plaintiff contends that “[t]he treatment records near

the time of Dr. Parrish’s completion of the forms at issue reveal

that [Plaintiff] exhibited findings of tenderness over her chest

and back, discomfort with straight leg raise testing and range of

motion of the hips, weakness in the left foot, diminished bilateral

knee reflexes and positive findings of 17/19 on the wide-spread

pain index and an 11/12 on the symptom severity score in the [ACR]

forms.”   (Id. (citing Tr. 3309-10, 3327-28).)

     Eight days before Dr. Parrish signed the forms in question,

Dr. Parrish examined Plaintiff and noted that “[s]he [wa]s applying

for disability” and “ha[d] [three] forms from an attorney for [Dr.

Parrish] to fill out.”         (Tr. 3309.)       Although Dr. Parrish did

document tenderness in Plaintiff’s chest and lower back, discomfort

during the straight leg raise test and hip range of motion, weak

dorsiflexion    of    her   left   foot,   and   decreased   knee   reflexes

bilaterally (see Tr. 3310), Plaintiff fails to explain how those

findings, documented at a single examination and in the context of

Plaintiff’s request that Dr. Parrish complete forms assisting her

application for       disability, support Dr. Parrish’s significant

restrictions.        (See Docket Entry 15 at 7.)         Furthermore, Dr.

Parrish’s express citation of Plaintiff’s scores of 17 out of 19 on

the ACR’s Widespread Pain Index (“WPI”) and 11 out of 12 on the

ACR’s Symptom Severity Scale (“SS Scale”) to find her “totally and




                                      17
permanently disabled” (Tr. 3328) further confirms Dr. Parrish’s

over-reliance on Plaintiff’s subjective symptom reporting.11

      The WPI involves a medical provider asking a patient “the

number [of] areas in which the patient has had pain over the last

week,” with the answer yielding a numerical score out of the 19

listed   body   areas.     www.rheumatology.org/Portals/0/Files/2010_

Preliminary_ Diagnostic_Criteria.pdf (last visited Sept. 23, 2019).

Similarly, the SS Scale requires providers to ask a patient to rate

the severity of his or her “[f]atigue,” “[w]aking unrefreshed,” and

“[c]ognitive symptoms” over the past week on a scale of zero (“no

problem”) to three (“severe”), as well as to rate the severity of

somatic symptoms in general on a scale of zero (“no symptoms”) to

three (“a great deal of symptoms”).          Id.   “The SS Scale score is

the sum of the severity of the three symptoms plus the extent

(severity) of somatic symptoms in general,” with “[t]he final

score”   yielding     a   number   “between     [zero]   and    12.”      Id.

(parenthetical omitted).      Thus, both the WPI and the SS Scale rely



11
  Dr. Parrish did not report Plaintiff’s specific responses to the WPI and SS
Scale or otherwise indicate how he determined Plaintiff’s scores. (See Tr.
3328.) Moreover, Dr. Parrish failed to indicate whether Plaintiff’s symptoms
had remained at a similar severity level for at least three months or whether
Plaintiff had another disorder “that would otherwise explain the pain,” as
required    by   the    ACR’s   2010   Fibromyalgia    Diagnostic   Criteria,
www.rheumatology.org/Portals/0/Files/2010_Preliminary_ Diagnostic_Criteria.pdf
(last visited Sept. 23, 2019). (See Tr. 3328.) Furthermore, the office visit
at which Dr. Parrish derived Plaintiff’s WPI and SS Scale scores did not
include any documentation of musculoskeletal or neurologic findings. (See id.
(reflecting under “[o]bjective” only Plaintiff’s vital signs, her general
condition as “[w]ell [d]eveloped,” “[w]ell [n]ourished,” and in “[n]o
distress,” and her head as “atraumatic” and “normocephalic”).)

                                     18
entirely on a patient’s subjective reports of symptom severity

during the week preceding the inquiry.12

      Plaintiff also points to Dr. Parrish’s comment that he “spent

at least 30 minutes prior to [Plaintiff] actually getting [to Dr.

Parrish’s office] reviewing the [disability] forms and researching

[Plaintiff’s] records and another 30 minutes discussing with her

and filling out paperwork regarding her disability” (Tr. 3328) as

“indicat[ing] that Dr. Parrish did not rely only on [Plaintiff’s]

subjective allegations in completing the form[s].”               (Docket Entry

15 at 7.)         However, Dr. Parrish’s reviewing, discussing, and

completing the disability forms does not, in any fashion, suggest

that he relied on objective findings in completing the forms.

Further,    although     Dr.   Parrish     noted   that    he    “research[ed]

[Plaintiff’s] records” for up to 30 minutes prior to completing the

forms, he indicated neither which records he researched nor what

findings    (if    any   and   whether     subjective     or    objective)   he

considered.


12
   Plaintiff additionally argues that “the ALJ fail[ed] to discuss how he
considered the factors in 20 C.F.R. §§ 404.1527(c) and 416.927(c) when
evaluating Dr. Parrish’s medical opinions.” (Docket Entry 15 at 7; see also
id. at 10.)    Plaintiff did not further develop that argument, identifying
neither which factors the ALJ failed to evaluate, nor how such failure
prejudiced her. (See id.) Those omissions preclude relief. See, e.g., Belk,
Inc. v. Meyer Corp., U.S., 679 F.3d 146, 152 n.4 (4th Cir. 2012) (“This issue
is waived because [the plaintiff] fails to develop this argument to any extent
in its brief.” ); United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)
(“[A] litigant has an obligation to spell out its arguments squarely and
distinctly, or else forever hold its peace.” (internal quotation marks
omitted)); Hughes v. B/E Aerospace, Inc., No. 1:12CV717, 2014 WL 906220, at *1
n.1 (M.D.N.C. Mar. 7, 2014) (Schroeder, J.) (“A party should not expect a court
to do the work that it elected not to do.”).

                                      19
     Plaintiff next challenges the ALJ’s finding that Dr. Parrish’s

restrictions did not harmonize “with the rest of the record and

[we]re   overly   restrictive   in    light   of   the   objective   medical

evidence.”   (Id. at 8.)   In that regard, Plaintiff notes that the

ALJ “fail[ed] to identify what limitations [we]re inconsistent with

the record or which medical records [we]re inconsistent with Dr.

Parrish’s medical opinions.”         (Id.)    Plaintiff then proceeds to

detail multiple subjective and objective findings in the record

which she contends demonstrate that Dr. Parrish’s opinions remained

consistent with the record.     (See id. at 8-10 (citing Tr. 1891-94,

2172-79, 2182-83, 2243-62, 2273, 2358-427, 2441-42, 2508, 2531-54,

2616-21, 2655-57, 2668-751, 2812-35, 2867-68, 3539-40, 3562, 3574-

77).)

     Plaintiff misinterprets this Court’s standard of review.           The

Court must determine whether the ALJ supported his decision to

discount Dr. Parrish’s opinions with substantial evidence, and not

whether other record evidence weighs against the ALJ’s analysis,

Lanier v. Colvin, No. CV414-002, 2015 WL 3622619, at *1 (S.D. Ga.

June 9, 2015) (“The fact that [the p]laintiff disagrees with the

ALJ’s decision, or that there is other evidence in the record that

weighs against the ALJ’s decision, does not mean that the decision

is unsupported by substantial evidence.”).         Here, although the ALJ

did not specify the objective evidence that failed to support Dr.

Parrish’s opinions in the same paragraph in which he weighed those


                                     20
opinions (see Tr. 21-22), elsewhere in the ALJ’s decision, he

detailed evidence that      did not support Dr. Parrish’s extreme

limitations   (see   Tr.   18-21).        That   approach   suffices.   See

McCartney v. Apfel, 28 F. App’x 277, 279-80 (4th Cir. 2002)

(rejecting challenge to ALJ’s finding for lack of sufficient detail

where other discussion in decision adequately supported finding and

stating “that the ALJ need only review medical evidence once in his

decision”); Kiernan v. Astrue, No. 3:12CV459-HEH, 2013 WL 2323125,

at *5 (E.D. Va. May 28, 2013) (unpublished) (observing that, where

an “ALJ analyzes a claimant’s medical evidence in one part of his

decision, there is no requirement that he rehash that discussion”

in other parts of his analysis).

     In the portion of the ALJ’s decision analyzing Plaintiff’s

RFC, the ALJ discussed the following evidence:

     •    although a 2013 “MRI showed right paracentral disc
          protrusion at L5-S1[, Plaintiff] had a series of
          epidural steroid injections with ‘excellent relief
          of [pain]’” (Tr. 18 (quoting Tr. 2172 (brackets
          added), citing Tr. 2324));

     •    “in April 2014, [Plaintiff’s] back was normal to
          inspection and non-tender” with “painless” range of
          motion, and in April and May 2014, although Romberg
          and left straight leg raise tests proved positive,
          Plaintiff “had normal movement of all extremities”
          with “no dysfunction or weakness” and normal tone
          and gait (id. (citing Tr. 2303, 2243-49));

     •    “[a] lumbar MRI from June 2014 showed mild
          degenerative disc disease at L5-S1 with posterior
          annular fissure . . . unchanged from the 2013 MRI”
          and “a lumbar x-ray from June 2014 was negative”
          (Tr. 18-19 (citing Tr. 2183-84, 2274-76, 2283-85));


                                     21
    •    “in January 2015 . . . [a] lumbar myelogram CT
         showed mild degenerative retrolisthesis of L5 on
         S1” and “mild bilateral L5-S1 neuroforaminal
         narrowing,”   which  were   not   consistent   with
         [Plaintiff’s] complaints” (Tr. 19 (citing Tr. 2563,
         2598-602,   2870-73) (internal    quotation   marks
         omitted));

    •    “in October 2015,” although Plaintiff “had pain
         with flexion and extension[, s]traight leg raise
         was negative” and sensation and reflexes “were
         normal” (id. (citing Tr. 2655-57));

    •    “[a] lumbar spine MRI in June 2016 showed unchanged
         mild degenerative disc disease at L5-S1” (id.
         (citing Tr. 2784));

    •    “in the emergency room in September 2016 . . .,
         [Plaintiff] did not have radicular symptoms or
         saddle anesthesia[,] . . . [her] back was normal to
         inspection other than lower paraspinal tenderness[,
         and s]he had painless range of motion an[d] no
         vertebral point tenderness” (Tr. 20 (citing Tr.
         2775-77));

    •    “[a] MRI of [Plaintiff’s] left knee in August 2014
         showed findings suspicious for [a] small peripheral
         tear of the lateral meniscus,” but “in May 2015
         . . ., [x]-rays [of Plaintiff’s left knee] showed
         no    fractures,    subluxations,    soft    tissue
         calcification, [] malalignment[,] . . . significant
         soft   tissue   swelling   or  obvious   effusion,”
         Plaintiff’s “gait was normal,” and a cortisone
         injection     “‘helped    significantly[,]’”     as
         “[Plaintiff] walked out of the office pain-free”
         (id. (quoting Tr. 3533, citing Tr. 2280-81, 2529-
         30, 3530-35, 3538)); and

    •    “in August 2016 . . ., [Plaintiff] had ‘pretty good
         range of motion’ of her knees . . ., and she
         ambulated well without difficulty bearing full
         weight on her knees” and “was in no undue pain”
         (id. (quoting Tr. 3437)).

The ALJ’s above-described analysis details substantial evidence

supporting his finding that Dr. Parrish’s “limitations [we]re


                              22
inconsistent    with     the   rest   of      the   record   and    [we]re     overly

restrictive in light of the objective medical evidence.” (Tr. 22.)

b.     PA Robbins

       Plaintiff also attributes error to “[t]he ALJ’s failure to

address or assign any weight to [PA Robbins’s] medical opinion.”

(Docket Entry 15 at 11 (underscoring and single-spacing omitted).)

In particular, Plaintiff notes that PA Robbins “provided a medical

opinion on February 3, 2016 that [Plaintiff] was not able to work”

(id. (citing Tr. 3577)) and that, although PA Robbins does not

qualify as an acceptable medical source, “[Plaintiff] has a long

history of treatment with Salem Neurological, treating with [PA

Robbins] and his supervising neurologist Dr. Runheim” (id.; see

also    id.   (quoting    20    C.F.R.     §§   404.1527(c)        and    416.927(c)

(“Regardless of its source, we will evaluate every medical opinion

we receive.”))).

       As Plaintiff has conceded (see id.), PA Robbins did not, at

the time he offered his opinion, constitute an “[a]cceptable

medical source[]” under the regulations, 20 C.F.R. §§ 404.1513(a),

416.913(a)     (defined        to   include,        inter    alia,       “[l]icensed

physician[s]”),     but    rather     an   “[o]ther     source[],”        20   C.F.R.

§§ 404.1513(d)(1), 416.913(d)(1).13             As an “[o]ther source[],” PA

13
   Applicable to claims filed on or after March 27, 2017, the Commissioner
enacted substantial revisions to Sections 404.1513 and 416.913, recodified the
definition of “[a]cceptable medical source” into Sections 404.1502(a) and
416.902(a), and, inter alia, included licensed physician assistants as
“[a]cceptable medical source[s].” See 20 C.F.R. §§ 404.1502(a), 416.902(a),
                                                                (continued...)

                                         23
Robbins lacked the qualifications to offer “medical opinions” as

defined by the regulations.         See Social Security Ruling 06-03p,

Titles II and XVI: Considering Opinions and Other Evidence from

Sources Who Are Not “Acceptable Medical Sources” in Disability

Claims; Considering Decisions on Disability by Other Governmental

and Nongovernmental Agencies, 2006 WL 2329939, at *2 (Aug. 9, 2006)

(“SSR 06-03p”) (providing that “only ‘acceptable medical sources’

can give [the SSA] medical opinions . . . [and] can be considered

treating sources . . . whose medical opinions may be entitled to

controlling weight”).14

      Nevertheless, the ALJ must still evaluate statements from

“other sources” like PA Robbins under the factors set forth in 20

C.F.R. §§ 404.1527(c) and 416.927(c).         See Social Security Ruling

96–5p, Policy Interpretation Ruling Titles II and XVI: Medical

Source Opinions on Issues Reserved to the Commissioner, 1996 WL

374183, at *5 (July 2, 1996) (“SSR 96–5p”) (noting that ALJs “must

weigh medical source statements . . . [and] provid[e] appropriate

explanations for accepting or rejecting such opinions”).15           The ALJ

here did not address or weigh PA Robbins’s statement regarding


13
  (...continued)
404.1513, 416.913 (2017).    This Recommendation applies the versions of the
applicable regulations in effect on August 4, 2014, the protective filing date
of Plaintiff’s instant claims for DIB and SSI (see Tr. 11).
14
  The Commissioner rescinded SSR 06-3p for claims filed on or after March 17,
2017. See 82 Fed. Reg. 15263 (Mar. 27, 2017).
15
  The Commissioner rescinded SSR 96-5p for claims filed on or after March 27,
2017. See 82 Fed. Reg. 15263 (Mar. 27, 2017).

                                     24
Plaintiff’s inability to work. (See Tr. 17-23.)         The ALJ’s failure

to discuss or weigh PA Robbins’s statement, however, qualifies as

harmless error for three reasons.     See generally Fisher v. Bowen,

869 F.2d 1055, 1057 (7th Cir. 1989) (observing that “[n]o principle

of administrative law or common sense requires us to remand a case

in quest of a perfect opinion unless there is reason to believe

that the remand might lead to a different result”).

     As an initial matter, consideration of the context of PA

Robbins’s statement casts some doubt on whether he intended to

offer his opinion that Plaintiff could not work. Under the heading

“Plan” at the end of a treatment record dated February 3, 2016, PA

Robbins stated that, “[a]t the current time [Plaintiff] is unable

to do any form of work” and “is unable to afford physical therapy,

water exercises, low impact aerobics, or work hardening.”           (Tr.

3577.)   Given   that   Plaintiff’s   inability    to    afford   certain

therapies does not constitute a medical matter about which PA

Robbins had any expertise, its inclusion in the same setting as the

remark that Plaintiff could not work suggests that PA Robbins

merely reported Plaintiff’s own statements that she could not work

and could not afford additional therapies.        Second, as discussed

above, statements that a claimant cannot work address matters

reserved to the Commissioner and carry no special significance.

See 20 C.F.R. §§ 404.1527(d), 416.927(d).     Third, PA Robbins did

not support his conclusory statement with any clinical findings or


                                 25
explanations.    (See Tr. 3577.)     Thus, Plaintiff cannot demonstrate

that the ALJ’s express discussion and weighing of PA Robbins’s

statement would have changed the outcome of her claims.

      In sum, Plaintiff’s first issue on review fails to warrant

reversal or remand.

                2. Subjective Symptom Reporting and RFC

      In Plaintiff’s second issue on review, she argues that “[t]he

ALJ’s RFC is not supported by substantial evidence because he

failed   to   account   for   the    total      limiting   effects    of   all

[Plaintiff’s] medically determinable impairments and the symptoms

she experiences as a result of these impairments and failed to

properly explain how he resolved the evidence with his conclusions

regarding [Plaintiff’s] RFC.”        (Docket Entry 15 at 11 (bold font

and   single-spacing    omitted).)        More    specifically,      Plaintiff

challenges    the   ALJ’s   rationale     for    finding   that   Plaintiff’s

“‘statements concerning the intensity, persistence and limiting

effects of [her] symptoms [we]re not entirely consistent with the

medical evidence and other evidence in the record’” (id. at 12

(quoting Tr. 18)) and faults the ALJ for “fail[ing] to identify

what evidence in the record supports his RFC findings” (id. at 16).

Plaintiff’s contentions fall short.

a.    Subjective Symptom Reporting

      Social Security Ruling 16-3p, Titles II and XVI: Evaluation of

Symptoms in Disability Claims, 2017 WL 5180304, at *5 (Oct. 25,


                                     26
2017)    (“SSR     16-3p”)       (consistent       with    the     Commissioner’s

regulations) adopts a two-part test for evaluating a claimant’s

statements about symptoms.          See SSR 16-3p, 2017 WL 5180304, at *3;

see also 20 C.F.R. §§ 404.1529, 416.929.16                First, the ALJ “must

consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected

to produce an individual’s symptoms, such as pain.”                    SSR 16-3p,

2017 WL 5180304, at *3.         A claimant must provide “objective medical

evidence    from   an       acceptable   medical     source   to    establish    the

existence    of    a    medically    determinable      impairment      that   could

reasonably be expected to produce [the] alleged symptoms.”                       Id.

Objective medical evidence consists of medical signs (“anatomical,

physiological,         or   psychological     abnormalities        established    by

medically     acceptable        clinical      diagnostic      techniques”)       and

laboratory findings “shown by the use of medically acceptable

laboratory diagnostic techniques.”             Id.

      Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

16
   Applicable to ALJ decisions on or after March 28, 2016, the Social Security
Administration superceded Social Security Ruling 96-7p, Policy Interpretation
Ruling Titles II and XVI: Evaluation of Symptoms in Disability Claims, 1996 WL
374186 (July 2, 1996) (“SSR 96-7p”), with SSR 16-3p.           The new ruling
“eliminat[es] the use of the term ‘credibility’ from . . . sub-regulatory
policy, as [the] regulations do not use this term.” Id. at *1. The ruling
“clarif[ies] that subjective symptom evaluation is not an examination of the
individual’s character,” id., and “offer[s] additional guidance to [ALJs] on
regulatory implementation problems that have been identified since [the
publishing of] SSR 96-7p,” id. at *1 n.1. The ALJ’s decision in this case
postdates the effective date of SSR 16-3p (see Tr. 25) and, thus, this
Recommendation will apply SSR 16-3p to Plaintiff’s argument regarding the ALJ’s
subjective symptom evaluation.

                                         27
and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.    See id.

at *4.   In making that determination, the ALJ must “examine the

entire case record, including the objective medical evidence; an

individual’s statements about the intensity,      persistence, and

limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”     Id.    Where

relevant, the ALJ will also consider the following factors in

assessing the extent of the claimant’s symptoms at part two:

     1. Daily activities;

     2. The location, duration, frequency, and intensity of
     pain or other symptoms;

     3. Factors that precipitate and aggravate the symptoms;

     4. The type, dosage, effectiveness, and side effects of
     any medication an individual takes or has taken to
     alleviate pain or other symptoms;

     5. Treatment, other than medication, an individual
     receives or has received for relief of pain or other
     symptoms;

     6. Any measures other than treatment an individual uses
     or has used to relieve pain or other symptoms (e.g.,
     lying flat on his or her back, standing for 15 to 20
     minutes every hour, or sleeping on a board); and

     7. Any other factors concerning an individual’s
     functional limitations and restrictions due to pain or
     other symptoms.

Id. at *7-8.   The ALJ cannot “disregard an individual’s statements

about the intensity, persistence, and limiting effects of symptoms


                                 28
solely because the objective medical evidence does not substantiate

the   degree      of     impairment-related        symptoms      alleged    by    the

individual.”      Id. at *5 (emphasis added).

      In this case, the ALJ found for Plaintiff on part one of the

inquiry,    but    ruled,      in   connection     with    part    two,    that   her

“statements concerning the intensity, persistence and limiting

effects of [her] symptoms [we]re not entirely consistent with the

medical evidence and other evidence in the record for the reasons

explained in [the ALJ’s] decision.”                 (Tr. 18.)       Later in the

decision, the ALJ found as follows:

      The [ALJ] finds that [Plaintiff’s] statements are not
      entirely consistent with or supported by longitudinal
      review of all of the evidence. [Plaintiff] failed to
      show up for doctor appointments on a number of occasions.
      This demonstrates a possible unwillingness to do that
      which is necessary to improve her condition. It may also
      be an indication that [Plaintiff’s] symptoms [we]re not
      as severe as purported.

(Tr. 21 (citing Tr. 3116-18, 3409-11) (internal citation omitted).)

      Plaintiff        challenges    the   ALJ’s   part    two    finding    in   two

respects.    First, Plaintiff asserts that, “[d]espite summarizing

some of the medical evidence in the record, the ALJ fail[ed] to

identify at any point in the decision which treatment records

[we]re not consistent with [Plaintiff’s] allegations regarding her

symptoms, including pain.”             (Docket Entry 15 at 13.)             Second,

Plaintiff    objects      to   the   ALJ’s      reliance   on     two   “missed    []

appointments in the almost [three-year] period of time that spanned



                                           29
from her alleged onset date of February 12, 2014 through the date

of the hearing on January 13, 2017.”          (Id.)

       Contrary    to   Plaintiff’s    allegations,    the    ALJ’s   decision

sufficiently identifies the medical evidence that conflicts with

Plaintiff’s subjective statements.          The ALJ extensively discussed

Plaintiff’s testimony (see Tr. 17-18), including her testimony that

“[s]he spends most of the day in a recliner,” “[s]itting puts too

much pressure on her spine, [] walking is too painful[ and ] causes

her tachycardia to act up,” and that she “walks with a cane” (Tr.

17).    Following that discussion, the ALJ analyzed the evidence

pertaining to Plaintiff’s back pain with radiculopathy (see Tr. 18-

19), head and neck pain (see id.), leg weakness (see Tr. 19),

widespread fibromyalgia pain (see Tr. 20), and left knee pain (se

id.).    After each summarization paragraph, the ALJ specifically

noted the restrictions in the RFC that accommodated the evidentiary

findings discussed by the ALJ. (See, e.g., Tr. 18 (“The limitation

to sedentary work with use of a cane for ambulation in the above

[RFC]   sufficiently      accounts    for   these   findings.”),      19   (“The

limitations to sedentary work; never climbing ladders, ropes, and

scaffolds; and use of a cane for ambulation in the above [RFC]

account for th[e]s[e findings].”), 20 (“There is no indication

[Plaintiff]       experiences   limitations     greater      than   the    [RFC]

above.”).)    Thus, the ALJ indicated multiple times which evidence




                                      30
conflicted with Plaintiff’s subjective complaints of disabling

symptoms.

     Although an ALJ may permissibly consider a claimant’s failure

to attend medical appointments as part of the subjective symptom

inquiry, see Stephens v. Commissioner of Soc. Sec., No. 2:06CV3123,

2008 WL 68852, at *12 (D.S.C. Jan. 4, 2008) (unpublished) (“In

evaluating . . . a Social Security disability claimant’s subjective

complaints, an ALJ is not precluded from considering whether the

claimant complied with her prescribed treatment.”), the two missed

appointments relied on by the ALJ here provide little (if any)

support for the ALJ’s findings of “a possible unwillingness [on

Plaintiff’s part] to do that which is necessary to improve her

condition” or “an indication that [Plaintiff’s] symptoms are not as

severe as purported (Tr. 21).    As Plaintiff argues (see Docket

Entry 15 at 13), the ALJ cited to just two missed appointments out

of the dozens of office visits documented during the three-year

relevant period.    Furthermore, as Plaintiff notes, the missed

appointments, one for a thyroid ultrasound to investigate a thyroid

nodule (see Tr. 3116-18), and one for a bone density scan to test

for osteopenia/osteoporosis (see Tr. 3409-11), did not concern

Plaintiff’s “treatment for the medically determinable impairments

she alleges are the basis for her disability claim” (Docket Entry

15 at 13).




                                31
      The   ALJ’s        reliance,     in        part,    on     Plaintiff’s      missed

appointments to discount her subjective statements constitutes

harmless error under the circumstances of this case, see generally

Fisher, 869 F.2d at 1057 (observing that “[n]o principle                               of

administrative law or common sense requires us to remand a case in

quest of a perfect opinion unless there is reason to believe that

the   remand    might     lead    to   a    different         result”),     because,   as

discussed below, the ALJ here relied on other, permissible bases

amounting      to   substantial        evidence          to    discount     Plaintiff’s

subjective statements.           See Johnson v. Commissioner of Soc. Sec.,

535 F. App’x 498, 507 (6th Cir. 2013) (“[E]ven if an ALJ’s adverse

credibility determination is based partially on invalid reasons,

harmless error analysis applies to the determination, and the ALJ’s

decision will be upheld as long as substantial evidence remains to

support it.”); Shuler v. Berryhill, No. 0:16CV529, 2017 WL 3634595,

at *5 (D.S.C. Aug. 23, 2017) (unpublished) (concluding that,

because ALJ otherwise supported his analysis of the claimant’s

subjective statements with substantial evidence, the ALJ’s improper

statement regarding the claimant’s lack of treatment remained

harmless (citing Johnson)).

      Plaintiff maintains that “the ALJ failed to identify or

consider    any     of    the    []    factors       set       forth   in    20   C.F.R.

§§ 404.1529(c)(3) and 416.929(c)(3) or in [SSR 16-3p],” despite

Plaintiff’s testimony and evidence “regarding a number of the


                                            32
factors [], including her daily activities, the location, duration,

frequency and intensity of her pain or other symptoms, [and]

additional measures (beyond medical treatment) that she utilizes

for pain and symptom relief.”      (Docket Entry 15 at 14.)        However,

as the Commissioner argues (see Docket Entry 17 at 11), the ALJ

clearly did consider those factors.       The ALJ discussed Plaintiff’s

statements that she experiences pain throughout her entire spine

which radiates down her legs, urinary incontinence, neck pain, hip

pain, knee pain, and headaches.           (See Tr. 17-20 (location of

symptoms).)    The ALJ further noted that Plaintiff claimed to have

“good days and bad days” but that “she only ha[d] about two good

days per week” which rated as “worse than a bad day for most

people” (Tr. 17 (duration and frequency of symptoms)), and that she

experienced     tachycardia,    nausea,    dizziness,       elevated   blood

pressure,     difficulty    sleeping,    decreased   concentration,       and

forgetfulness caused by her pain (see Tr. 17-18 (intensity of

symptoms)).     The ALJ also considered Plaintiff’s statements that

sitting, walking, heat, and cold exacerbated her symptoms.                (See

id. (precipitating and aggravating factors).) The ALJ additionally

discussed Plaintiff’s multiple epidural steroid injections, use of

hydrocodone    and   pain   management    services   (see    Tr.   18),    and

cortisone knee injections (see Tr. 20 (medications)), as well as

that she used ice on her lower back, applied heat on her upper

back, spent most of the day and slept in a recliner, used a cane


                                    33
for walking (see Tr. 17), participated in physical therapy (see Tr.

20), declined a recommended TENS unit (see Tr. 19), and wore a back

brace (see Tr. 18 (other treatment and measures)).            Lastly, the ALJ

noted that, “[o]n a good day, [Plaintiff] said she can wash her

hair and make some food” (Tr. 17 (daily activities)) and, as

discussed      above,    detailed       the    objective   medical    evidence

inconsistent with Plaintiff’s subjective statements (see Tr. 18-

21).

       Under such circumstances (particularly the ALJ’s multiple

references of what evidence within the extensive review of the

medical      record   supported   the    RFC   (and   undermined   Plaintiff’s

contrary symptom reporting)), the ALJ’s additional reliance on

Plaintiff’s missed appointments constitutes, at most, harmless

error.

b.     RFC

       Plaintiff next contends that the ALJ “fail[ed] to identify

what evidence in the record support[ed] his RFC findings.” (Docket

Entry 15 at 16.)        However, as discussed above, the ALJ indicated,

after each paragraph summarizing the medical evidence, how the

restrictions in the RFC specifically accommodated the findings in

that evidence.        (See Tr. 18-21.)

       Plaintiff also points out that “[t]he ALJ concluded that the

opinion evidence regarding [Plaintiff’s] physical limitations was

all entitled to little weight,” and did not explain which evidence,


                                         34
not available to the state agency medical consultants, “‘indicat[ed

Plaintiff wa]s more limited than the [] consultants suggest[ed].’”

(Docket Entry 15 at 16 (quoting Tr. 22).)                 Plaintiff essentially

argues that, because the ALJ rejected all the opinion evidence

present in the record, he impermissibly substituted his own lay

opinion of the evidence in formulating the RFC.

      Here,   both   state     agency   medical      consultants    found     that

Plaintiff could perform light work with postural and environmental

restrictions (see Tr. 1953-55, 1963-65, 1982-83, 1998-99), which

the ALJ discounted as too permissive:

      These opinions are given little weight. The state agency
      consultants did not examine [Plaintiff]; they merely
      reviewed written records. Moreover, additional evidence
      was received at the hearing level – including testimony
      and medical records – and which was not reviewed by the
      state agency, indicating [Plaintiff] [wa]s more limited
      than the state agency medical consultants suggest[ed].

(Tr. 22 (emphasis added).)       Thus, by adopting a sedentary-exertion

RFC, the ALJ struck a balance between the state agency medical

consultants’    light-exertion       RFC     and    the    less-than-sedentary-

exertion limitations opined by Dr. Parrish.                Far from error, that

constitutes one of the ALJ’s evidentiary duties.                   See Finch v.

Astrue, 547 F.3d 933, 936 (8th Cir. 2008) (“The ALJ is charged with

the   responsibility      of     resolving         conflicts    among    medical

opinions.”); Russell v. Commissioner of Soc. Sec. Admin., No. CA

1:13-2283,    2014   WL   7005199,      at   *14    (D.S.C.    Sept.    5,   2014)

(unpublished) (finding no error where ALJ “accorded little weight


                                        35
to the state agency physicians’ opinions because they did not

review additional evidence later made part of the record” and

rejected       treating    physician’s     less-than-sedentary    opinion    as

unsupported by objective evidence because, in so doing, “the ALJ

struck     a    balance    between   the      conflicting   opinion     data”),

recommendation adopted, 2014 WL 7005237 (D.S.C. Dec. 11, 2014)

(unpublished).17

      In short, Plaintiff has not established prejudicial error in

her second issue on review.

                           3. Appointments Clause

      Lastly, Plaintiff argues that “[r]emand is required because at

the time [the ALJ’s] decision was issued, [his] appointment did not

comply   with      the    Appointments    Clause   [of   the   United   States

Constitution].”          (Docket Entry 15 at 17 (bold font and single-

spacing omitted); see also U.S. Const. Art. 2, § 2, cl. 2.)                  In


17
  Plaintiff additionally asserts “that the RFC ‘assessment must first identify
the individual’s functional limitations or restrictions and assess his or her
work-related abilities on a function-by-function basis’” (Docket Entry 15 at
15 (quoting Social Security Ruling 96-8p, Policy Interpretation Ruling Titles
II and XVI: Assessing Residual Functional Capacity in Initial Claims, 1996 WL
374184, at *1 (July 2, 1996) (“SSR 96-8p”))), and “that remand was appropriate
where[] ‘an ALJ fail[ed] to assess a claimant’s capacity to perform relevant
functions, despite contradictory evidence in the record, or where other
inadequacies frustrate meaningful review’” (id. at 16 (quoting Mascio v.
Colvin, 780 F.3d 632, 636 (4th Cir. 2015))).       However, because Plaintiff
neither indicated what “relevant functions” the ALJ failed to assess, nor
further developed that argument (see Docket Entry 15 at 15-17), the Court need
not consider it. See, e.g., Belk, Inc., 679 F.3d at 152 n.4 (“This issue is
waived because [the plaintiff] fails to develop this argument to any extent in
its brief.” ); Zannino, 895 F.2d at 17 (“[A] litigant has an obligation to
spell out its arguments squarely and distinctly, or else forever hold its
peace.” (internal quotation marks omitted)); Hughes, 2014 WL 906220, at *1 n.1
(“A party should not expect a court to do the work that it elected not to
do.”).

                                         36
support of that argument, Plaintiff relies on Lucia v. Securities

& Exch. Comm’n, 585 U.S. ___, 138 S. Ct. 2044 (2018), wherein “the

Supreme Court recently held that ALJ’s of the Securities and

Exchange Commission (‘SEC’) [we]re inferior officers subject to the

Appointments Clause.”    (Docket Entry 15 at 17 (citing Lucia, 585

U.S. at ___, 138 S. Ct. at 2053-54).)           Plaintiff notes that the

Supreme Court concluded that “a new hearing with a new properly

appointed ALJ” constituted “the appropriate remedy to cure the

constitutional error.” (Id. (citing Lucia, 585 U.S. at ___, 138 S.

Ct. at 2055)).    According to Plaintiff, “[s]ince [the] ALJ [who

presided   over   Plaintiff’s    case]    was     not   a    constitutionally

appointed judge who was appointed by the President, the Courts of

Law or the Commissioner of [the] SSA (i.e. Head of Department) at

the time he presided over and decided [Plaintiff’s] claim[,] the

appropriate remedy under the [Supreme] Court’s holding in Lucia is

for   [Plaintiff’s]   claim[s]    to     be   remanded      to   a   different,

constitutionally appointed judge.”        (Id.)

      In response, the Commissioner appears to assume arguendo that

the Appointments Clause applies to the SSA’s ALJs (see Docket Entry

17 at 14-22), but maintains that “Plaintiff’s failure to raise her

Appointments Clause challenge at any point in the administrative

process forfeit[ed] her claim” (id. at 22).                 According to the

Commissioner, “requiring a claimant to present an Appointments

Clause challenge to the agency to preserve it for judicial review


                                   37
conforms to Lucia’s instruction that only a party ‘who makes a

timely challenge . . . is entitled to relief’” (id. at 18 (citing

Lucia, 585 U.S. at ___, 138 S. Ct. at 2055)), and “serve[s]

important efficiency interests . . . in the context of [the] SSA’s

adjudicative    system,   which    issues    hundreds       of    thousands   of

decisions each year” (id. at 19).

     The Appointments Clause provides as follows:

     [The President of the United States] shall nominate, and
     by and with the Advice and Consent of the Senate, shall
     appoint . . . Officers of the United States, whose
     Appointments are not herein otherwise provided for, and
     which shall be established by Law: but the Congress may
     by Law vest the Appointment of such inferior Officers, as
     they think proper, in the President alone, in the Courts
     of Law, or in the Heads of Departments.

U.S. Const. art. II, § 2, cl. 2.            The Supreme Court in Lucia,

relying on its prior case Freytag v. Commissioner of Internal

Revenue, 501 U.S. 868 (1991), held that the SEC’s ALJs qualified as

“inferior Officers” rather than federal employees, because they

“hold a continuing office established by law” and “exercise . . .

significant    discretion   when    carrying    out     .    .     .   important

functions.”    Lucia, 585 U.S. at ___, 138 S. Ct. at 2053 (internal

quotation marks omitted).     However, the Supreme Court emphasized

that the plaintiff in Lucia had made a timely constitutional

challenge to the ALJ who decided his claim by contesting the

validity of the ALJ’s appointment before the SEC.                Id. at ___, 138

S. Ct. at 2055.   Notwithstanding that language in Lucia, Plaintiff



                                    38
contends that she did not forfeit her Appointments Clause challenge

before this Court.      (See Docket Entry 15 at 17-20.)18

a. Issue Exhaustion

      Plaintiff first asserts that “[t]he Supreme Court determined

that a judicially created exhaustion requirement is inappropriate

in the context of proceedings before the [SSA] in Sims v. Apfel

concluding that ‘claimants who exhaust administrative remedies need

not also exhaust issues in a request for review by the Appeals

Council in order to preserve judicial review of those issues.’”

(Id. at 18 (quoting Sims v. Apfel, 530 U.S. 103, 112 (2000)

(plurality opinion).) As the Commissioner argues, “Sims holds that

a claimant need not raise an issue to the Appeals Council in order

to preserve it” (Docket Entry 17 at 19 (emphasis added)), but “did

not address the question[] of whether a claimant must raise an

18
  Given the pendency of appeals in the Fourth Circuit involving the forfeiture
of Appointments Clause challenges, see, e.g., Probst v. Berryhill, 377 F. Supp.
3d 578 (E.D.N.C. 2019), appeal filed, No. 19-1529 (4th Cir. May 17, 2019);
Bradshaw v. Berryhill, 372 F. Supp. 3d 349 (E.D.N.C. 2019), appeal filed, No.
19-1531 (4th Cir. May 17, 2019), the Court could, in its discretion, elect to
stay the present case pending resolution of those issues by the Fourth Circuit.
However, in light of this Court’s prior decisions uniformly finding
Appointments Clause challenges forfeited when not raised before the SSA, see
Hodge v. Saul, No. 1:18CV206, 2019 WL 3767130, at *5 (M.D.N.C. Aug. 9, 2019)
(unpublished) (Peake, M.J.), recommendation adopted, 2019 WL 4538736 (M.D.N.C.
Sept. 19, 2019) (unpublished) (Schroeder, C.J.); Williams v. Saul, No.
1:18CV539, 2019 WL 3582374, at *5-6 (M.D.N.C. Aug. 6, 2019) (unpublished)
(Peake, M.J.), recommendation adopted, slip op. (M.D.N.C. Aug. 27, 2019)
(Biggs, J.); Clinton v. Saul, No. 1:18CV266, 2019 WL 3556946, at *10-11
(M.D.N.C. Aug. 5, 2019) (unpublished) (Peake, M.J.), recommendation adopted,
slip op. (M.D.N.C. Aug. 29, 2019) (Eagles, J.); Smith v. Berryhill, No.
1:18CV329, slip op. (M.D.N.C. Apr. 23, 2019) (Webster, M.J.), recommendation
adopted, slip op. (M.D.N.C. May 10, 2019) (Biggs, J.); Martin v. Berryhill, No.
1:18CV115, slip op. (M.D.N.C. Dec. 11, 2018) (Webster, M.J.), recommendation
adopted, slip op. (M.D.N.C. Jan. 4, 2019) (Eagles, J.), this Recommendation
addresses Plaintiff’s Appointments Clause claim under Lucia, as well as the
additional, non-Lucia claims presented for resolution.

                                      39
issue to the ALJ in order to preserve it” (id. at 20 (emphasis

added) (citing Sims, 530 U.S. at 106 (“Whether a claimant must

exhaust issues before the ALJ is not before us.”))).

     Furthermore,   following   Sims,   numerous   federal   courts,

including   judges of this Court, have continued to find that

claimants forfeited the right to bring issues on judicial review

that they failed to raise before the ALJ.     See, e.g., Shaibi v.

Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (“[A]t least when

claimants are represented by counsel, they must raise all issues

and evidence at their administrative hearings in order to preserve

them on appeal.”); Anderson v. Barnhart, 344 F.3d 809, 814 (8th

Cir. 2003) (holding the claimant’s failure to raise issue before

ALJ “waived [the claim] from being raised on appeal”); Mills v.

Apfel, 244 F.3d 1, 8 (1st Cir. 2001) (indicating court “ha[d] no

intention of extending th[e] rule [in Sims] . . . to the failure of

an applicant to raise an issue at the ALJ level” and deeming issue

not raised before ALJ waived); Bunton v. Colvin, No. 1:10CV786,

2014 WL 639618, at *5 (M.D.N.C. Feb. 18, 2014) (unpublished)

(finding waiver of issue where the plaintiff failed to raise it at

ALJ’s hearing), recommendation adopted, slip op. (M.D.N.C. Mar. 10,

2014) (Schroeder, J.); Stepinski v. Astrue, No. CA 11-183, 2012 WL

3866678, at * 9-10 (D.R.I. Aug. 6, 2012) (unpublished) (“The

[c]ourt views unfavorably the silence of [the p]laintiff’s counsel

at the hearing regarding the omission about which he now complains.


                                40
Reversal and remand . . . would encourage other counsel to remain

silent in similar circumstances.     This [c]ourt is disinclined to

provide such an incentive.    Accordingly, the [c]ourt finds that

[the p]laintiff waived this issue by failing to raise it before the

ALJ.” (internal citations omitted)); see also Sayre v. Chater, 113

F.3d 1232 (table), 1997 WL 232305, at *2 (4th Cir. May 8, 1997)

(unpublished) (finding, prior to Sims, issue on appeal waived where

“nothing in the record [] suggest[ed] that [the plaintiff] provided

either the ALJ or the Appeals Council with the opportunity to

consider” issue).

b.   Futility

     Plaintiff next argues that “the [Supreme] Court determined

. . . [that] it was not necessary for the individual bringing the

Appointments Clause challenge to raise the issue with the ALJ”

(Docket Entry 15 at 18 (citing Lucia, 585 U.S. at ___, 138 S. Ct.

at 2055)), which “is in line with prior holdings of the [Supreme]

Court recognizing that it is not necessary to raise challenges with

government officials who do not have the institutional competency

to resolve the particular type of issue presented, such as the

constitutionality of a procedure” (id. at 18 (citing Moore v. East

Cleveland, Ohio, 431 U.S. 494, 497 n.5 (1977), Mathews v. Diaz, 426

U.S. 67, 76 (1976), and Mathews v. Eldridge, 424 U.S. 319, 329-30

(1976))). However, Plaintiff glosses over the fact that, in Lucia,

the plaintiff had challenged the constitutionality of the ALJ under


                                41
the Appointments Clause before the SEC, i.e., while his case

remained before the agency involved.          See Lucia, 585 U.S. at ___,

138 S. Ct. at 2055.        Thus, the fact that the plaintiff did not

raise the Appointments Clause challenge before the ALJ did not

alter Lucia’s observation that that only a party “who makes a

timely challenge . . . is entitled to relief.”          Id.   Moreover, the

other cases Plaintiff cites do not aid her cause.

      In Moore, a plurality of the Supreme Court merely noted in a

footnote that the plaintiff’s failure to request a variance from

the city regarding a housing ordinance criminally enforced against

her   did   not   prevent     the   Supreme    Court   from    hearing    her

constitutional challenge to that ordinance. See Moore, 431 U.S. at

497 n.5.    In so doing, the Supreme Court noted that, “[t]here are

sound reasons for requiring exhaustion of administrative remedies

in some situations, but such a requirement is wholly inappropriate

where the party is a criminal defendant . . . defend[ing] against

the [s]tate’s prosecution on the ground that [an] ordinance is

facially invalid.”       Id. (emphasis added).         This case involves

neither a criminal prosecution nor a facial challenge to the

validity of a law enforced against Plaintiff.19

19
  For that same reason, Plaintiff’s reliance on Jones Bros., Inc. v. Secretary
of Labor, 898 F.3d 669 (6th Cir. 2018) (see Docket Entry 15 at 19-20), misses
the mark. In that case, the Sixth Circuit held only that failure to exhaust
administrative remedies would not bar facial Appointments Clause challenges,
where the plaintiff challenges the constitutionality of the law authorizing
appointment of officers. See id. at 674. The court noted that waiver could
bar as-applied challenges, where the plaintiff claims that the agency has not
                                                                (continued...)

                                     42
       In Diaz, the Supreme Court found that the Department of

Health, Education, and Welfare (“DHEW”) had waived the requirement

that   the    plaintiffs    raise    their   constitutional    challenge   to

Medicare eligibility requirements before the DHEW by expressly

acknowledging in open court the futility of doing so.               See Diaz,

426 U.S. at 72, 75-77.       No such circumstances exist here.

       With regard to Eldridge, as the Commissioner argues, “the

Supreme Court held only that a plaintiff’s failure to raise a Due

Process claim during the administrative process, and the failure to

complete the administrative process, did not divest the district

court of jurisdiction under 42 U.S.C. § 405(g),” and “did not hold,

as Plaintiff suggests, that a district court must always excuse

forfeiture in Social Security appeals.”               (Docket Entry 17 at 21

(emphasis added) (citing Eldridge, 424 U.S. at 329-30).) Moreover,

a court may exercise its discretion to excuse forfeiture in “rare

case[s],” Freytag, 501 U.S. at 879, and the Eldridge court noted

that the plaintiff had “raised at least a colorable claim that

because      of   his   physical    condition   and    dependency   upon   the

disability benefits, an erroneous termination would damage him in


19
  (...continued)
applied authorizing law consistently with the Constitution, but did not raise
the challenge before the agency in question. See id. at 674-77. As in Jones,
Plaintiff here “seeks to enforce [the laws authorizing the appointment of the
SSA’s ALJs], not to invalidate [them].” Id. at 676-77; see also 5 U.S.C. §
3105 (“Each agency shall appoint as many [ALJs] as are necessary for
proceedings required to be conducted . . . .”); 42 U.S.C. § 904(a)(1) (“The
Commissioner shall appoint such additional officers and employees as the
Commissioner considers necessary to carry out the functions of the [SSA]
. . . .”).

                                       43
a way not recompensable through retroactive payments,” Eldridge,

424 U.S. at 331.         Plaintiff has not shown similar circumstances

that make her case sufficiently “rare” to warrant relief from

forfeiture.         Furthermore, Plaintiff’s interpretation of Eldridge

simply does not square with Lucia’s much more recent command that

only “one who makes a timely challenge” under the Appointments

Clause is entitled to relief, Lucia, 585 U.S. at ___, 138 S. Ct. at

2053.   See Stearns v. Berryhill, No. C17-2031, 2018 WL 4380984, at

*5    (N.D.    Iowa    Sept.    14,   2018)   (unpublished)        (rejecting   the

plaintiff’s argument based on Eldridge “that an issue need not be

raised if the ALJ does not have authority to decide it,” noting

that such an argument “does not hold water under Lucia . . .,

[because] with regard to Appointments Clause challenges, only ‘one

who    makes    a    timely    challenge’     is   entitled   to    relief,”    and

concluding that, “[i]n the context of Social Security disability

proceedings, that means the claimant must raise the issue before

the ALJ’s decision becomes final”).

       In   further     support    of   her   futility   argument,      Plaintiff

maintains that, “even if [she] had raised the issue before the ALJ

or the Appeals Council, [the] SSA’s own position would have

precluded the ALJ or the Appeals Council from entertaining a

challenge to the constitutionality of the ALJ’s appointment.”

(Docket Entry 15 at 19.)                According to Plaintiff, “[i]n the

Emergency Message (‘EM’) [the] SSA issued prior to the [Supreme]


                                         44
Court’s decision in Lucia[,] [the] SSA instructed that[,] ‘because

[the] SSA lacks the authority to finally decide constitutional

issues such as these, ALJ’s will not discuss or make any findings

related to the Appointments Clause issue on the record’” and “‘the

[Appeals Council] will not acknowledge, make findings related to,

or   otherwise   discuss    the   Appointments    Clause    issue.’”      (Id.

(quoting Emergency Message 18003, Important Information Regarding

Possible Challenges to Appointment of Administrative Law Judges in

SSA’s Administrative Process (Jan. 30, 2018) (“EM-18003”)).)

      In both EM-18003, issued while Lucia remained pending before

the Supreme Court, and in Revised Emergency Message 18003 (June 25,

2018) (“EM-18003 REV”), issued four days after Lucia, the SSA

instructed that, “[b]ecause [the]           SSA lacks the authority to

finally decide constitutional issues such as these, ALJs will not

discuss or make any findings related to the Appointments Clause

issue on the record” EM-18003 § C.1, EM-18003 REV § C.1, and “the

[Appeals Council] will not acknowledge, make findings related to,

or otherwise discuss the Appointments Clause issue” EM-18003 § C.3,

EM-18003 REV. § C.3.20       Thus, no Emergency Message signaling the

“futility” of raising an Appointments Clause challenge with either

20
   On August 6, 2018, the SSA revised EM-18003 REV to advise that, “[o]n July
16, 2018, the Acting Commissioner ratified the appointment of ALJs . . . and
approved their appointments as her own in order to address any Appointments
Clause questions involving SSA claims,” and, with regard to Appointments Clause
challenges received before July 16, 2018, to instruct ALJs to “acknowledge[
such challenges] in the record . . . for any necessary action” EM-18003 REV 2,
§ C.1, and the Appeals Council to “consider the challenge in the context of the
facts of the case,” EM-18003 REV 2, § C.3.

                                      45
the ALJ or the Appeals Council existed from the time Plaintiff

first requested a hearing before an ALJ (June 5, 2015 (see Tr.

2022)) to the date of the ALJ’s decision (Apr. 6, 2017 (see Tr.

25)).   That circumstance defeats Plaintiff’s futility argument.

See Bennett v. Berryhill, No. 2:17CV520, 2019 WL 1104186, at *11

(E.D. Va. Feb. 15, 2019) (unpublished) (finding EM-18003, issued

after ALJ’s decision, irrelevant, because “[t]he fact that ALJs

were directed at some later time to not address the same argument

[the plaintiff] has now raised ha[d] no bearing on the ALJ’s or the

Commissioner’s   [prior]   ability    to   address   [the   plaintiff’s]

Appointment Clause challenge”), recommendation adopted, 2019 WL

1102203 (E.D. Va. Mar. 8, 2019) (unpublished).

     Furthermore, although the Supreme Court decided Lucia on June

21, 2018, nearly three months after the Appeals Council denied

Plaintiff’s request for review on March 30, 2018 (see Tr. 1-7), the

Supreme Court decided Freytag in 1991 and, in Lucia, found that

Freytag provided the precise test the court needed to gauge whether

the SEC’s ALJs constituted “inferior Officers” subject to the

Appointments Clause, see Lucia, 585 U.S. at ___, 138 S. Ct. at

2053.   Thus, long-standing authority existed during the time

Plaintiff’s claim remained pending before the ALJ under which

Plaintiff, proceeding through counsel, could have asserted her

Appointments Clause challenge.        See Island Creek Coal Co. v.

Wilkerson, 910 F.3d 254, 257 (6th Cir. 2018) (“[The plaintiff]


                                 46
cannot hold the line on the ground that its Appointments Clause

challenge lacked merit until the Supreme Court decided [Lucia]. No

precedent       prevented        the      [plaintiff]        from    bringing       the

constitutional claim before then. Lucia itself noted that existing

case law ‘says everything necessary to decide this case.’”); Lee v.

Berryhill, No. 2:18CV214, 2019 WL 1299366, at *2 n.1 (E.D. Va. Mar.

21, 2019) (unpublished) (rejecting the plaintiff’s assertion “that

she raised her claim at the earliest possible opportunity after

Lucia   was    decided,”       because     the     “[p]laintiff,     represented    by

counsel,      had    ample     notice    of    the    ability   to   raise    the   ALJ

appointment issue during her administrative proceeding in light of

the . . . fact that the Lucia opinion is self-described as an

application         of   existing       Supreme      Court   precedent”      (internal

quotation     marks      and   citation       omitted)   (emphasis     in    original)

(citing Lucia, 585 U.S. at ___, 138 S. Ct. at 2053)).

     Moreover, even if EM-18003 or EM-18003 REV had applied while

Plaintiff’s case remained before the ALJ, she could not establish

the futility of raising her Appointments Clause challenge before

the SSA.      As another district court reasoned:

     Even if the Emergency Messages were relevant here, the
     [recommendation’s] futility analysis is incorrect. . . .
     The issue is not whether the ALJ could resolve or decide
     an issue of constitutional law, but instead whether the
     SSA, alerted to the problem by [the plaintiff’s] timely
     objection, could have corrected any error in the ALJ’s
     appointment or assigned a different ALJ to preside over
     [the plaintiff’s] hearing.



                                              47
     There seems to be little dispute that this could have
     been done. All the [Acting] Commissioner needed to do
     was to appoint or reappoint the ALJs herself, given that
     ‘inferior officers’ such as the ALJs can be appointed by
     ‘Heads of Departments.’ See U.S. Const., art. II, § 2,
     cl. 2. This is in fact precisely what the head of the
     SSA eventually did.

Muhammad v. Berryhill, 381 F. Supp. 3d 462, 471 (E.D. Pa. 2019);

see also id. at 471 n.9 (“[R]aising the challenge to the ALJ could

have at least made it possible for the SSA to understand and

correct the infirmity of the ALJ’s appointment, or at a minimum,

repetition of the objection may have led to a change of policy or

put the SSA ‘on notice of the accumulating risk of wholesale

reversals being incurred by its persistence.’” (quoting United

States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 37 (1952)));

Flack v. Commissioner of Soc. Sec., No. 2:18CV501, 2018 WL 6011147,

at *4 (S.D. Ohio Nov. 16, 2018) (unpublished) (“[R]egardless of

[EM-18003],   [the   plaintiff]   still   could   have   raised   her

Appointments Clause challenge before the ALJ.”), recommendation

adopted, 2018 WL 1236097 (S.D. Ohio Mar. 18, 2019) (unpublished).

     Lastly, since Lucia (and notwithstanding contrary rulings in

Probst v. Berryhill, 377 F. Supp. 3d 578 (E.D.N.C. 2019), appeal

filed, No. 19-1529 (4th Cir. May 17, 2019), and Bradshaw v.

Berryhill, 372 F. Supp. 3d 349 (E.D.N.C. 2019), appeal filed, No.

19-1531 (4th Cir. May 17, 2019)), other district courts in the

Fourth Circuit overwhelmingly have rejected as forfeited challenges

to the SSA’s ALJs under the Appointments Clause when the plaintiff


                                  48
did not raise the issue while his or her claim remained pending

before the SSA.      See, e.g., Joines v. Berryhill, No. 5:18CV65, 2019

WL 4197190, at *4 (W.D.N.C. Sept. 4, 2019) (unpublished); Lamb v.

Berryhill, No. 1:18CV202, 2019 WL 4197182, at *2-3 (W.D.N.C. Sept.

4, 2019) (unpublished); Taylor v. Saul, No. 1:16CV44, 2019 WL

3837975, at *4-6 (W.D. Va. Aug. 15, 2019) (unpublished); Harris v.

Saul, No. 4:18CV135, 2019 WL 2865840, at *5 (E.D.N.C. July 2, 2019)

(unpublished); Lewark v. Saul, No. 2:18CV45, 2019 WL 2619370, at *2

(E.D.N.C. June 26, 2019) (unpublished); Morrison v. Berryhill, No.

5:18CV156,    2019    WL   2607026,       at    *1    (W.D.N.C.      June   25,   2019)

(unpublished);       Edwards   v.   Berryhill,         No.    3:18CV615,     2019   WL

2619542,     at   *4-5     (E.D.    Va.        June   6,     2019)    (unpublished),

recommendation adopted, 2019 WL 2620005 (E.D. Va. June 26, 2019)

(unpublished);       Edwards   v.   Berryhill,         No.    2:18CV121,     2019   WL

1919167, at *4 (E.D. Va. Apr. 29, 2019) (unpublished); Shelton v.

Berryhill, No. 2:17CV609, 2019 WL 1330897, at *11-12 (E.D. Va. Mar.

25, 2019) (unpublished), appeal filed, No. 19-1715 (4th Cir. July

8, 2019); Shipman v. Berryhill, No. 1:17CV309, 2019 WL 281313, at

*3 (W.D.N.C. Jan. 22, 2019) (unpublished).

     In sum, the Court should conclude that Plaintiff’s failure to

raise her challenge under the Appointments Clause while her claim

remained pending before the SSA forfeited her right to raise the

issue on judicial review.




                                          49
                        III.   CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Summary Judgment (Docket Entry 14) be denied, that Defendant’s

Motion for Judgment on the Pleadings (Docket Entry 16) be granted,

and that this action be dismissed with prejudice.



                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge


October 9, 2019




                                50
